DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 8 are entitled to a priority date of September 7, 2020.


Drawings

The drawings are objected to because inner peripheral side 11b, described on Page 8 of the specification, is not labeled in the drawings. Examiner believes this could be a typo, since the drawings do depict an object 11a in Figure 1B that appears to be an inner peripheral side surface of the rotor chamber – in which case applicant should correct the specification. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a pump cover made of resin and including a reinforcing rib to withstand thermal expansion, or the like. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (JP 2007-002691) in view of Ma et al. (hereafter “Ma” – US 2016/0138591).

With regards to Claim 1:

Kawashima (Figures 1 and 2) discloses an oil pump comprising: a rotor (inner rotor 7, outer rotor 8); a drive shaft (shaft 10) that drives the rotor to rotate; a rotor chamber (unlabeled, see Figures 1, 2, and Paragraph 10) in which the rotor is contained; an inlet port (suction port 3) and an outlet port (discharge port 4) each provided in the vicinity of the rotor chamber; and a pump cover (pump cover 13), wherein the pump cover is made of a resin (Paragraph 9). 

Kawashima does not explicitly disclose that on a portion of an outer surface side of the pump cover corresponding to an inner portion, in which oil circulates, of the pump cover, a rib that has an erecting wall shape is provided. However, on the other side of the pump body (i.e. not the cover), Kawashima teaches ribs (ribs 5a – 5e) around an outer surface of the pump body corresponding to an inner portion in which oil circulates (see Figures 1D and 2B – 2D, ribs 5a – 5e are arranged around the suction and discharges ports). Although these ribs are described as having a primarily sealing function, Kawashima explicitly teaches that they also have “a role of reinforcement as a rib of the oil pump body, so that it is hardly affected by heat shrinkage strain” (Paragraph 7 of English translation). Ma (Figures 1 – 4) teaches another oil pump including a pump cover (cover 10) and a pump body (20) including an inlet port (203) and associated inlet recess (201) and an outlet port (204) and associated outlet recess (202). Ma teaches that these ports and recesses, in which oil circulates, are covered by corresponding projections in the cover (10), these projections qualifying as “ribs”, under broadest reasonable interpretation (see annotated Figure below), with these ribs being located radially over the portion where the oil circulates. MPEP 2143D teaches it is obvious to apply a known technique to a known device ready for improvement to yield predictable results. Given the teachings of both Kawashima and Ma, it would have been obvious for one of ordinary skill in the art to modify Kawashima by placing ribs on the outer surface of the pump cover (in addition to the ones already present on the other side of the pump body) and to place them along a path following the inlet and outlet recesses of the interior of the pump body, in order to yield the predictable result of having them act as reinforcement members in order to withstand thermal expansion forces. 


    PNG
    media_image1.png
    401
    639
    media_image1.png
    Greyscale


With regards to Claim 2:

The Kawashima modification of Claim 1 teaches the rib is formed along a shape of the outlet port (see Figure 1 of Ma, wherein the ribs as labeled in the annotated Figure in the rejection of Claim 1 follow the shape of the outlet port – note also the original ribs 5a – 5e of Kawashima also are shaped to follow the outlet port). 

With regards to Claim 3:

The Kawashima modification of Claim 1 teaches the rib is formed on the portion corresponding to a range disposed at a radial middle portion of the outlet port and extending, along a direction of the rotation of the rotor, to the vicinity of a terminal end of the outlet port or to the vicinity of a beginning end of the inlet port (see Figure 1 of Ma, wherein the ribs are disposed to cover a position corresponding to the radially middle position of the inlet/outlet recesses, and extend all the way circumferentially around to at least the end of the outlet port or the beginning of the inlet port).

With regards to Claim 4:

The Kawashima modification of Claim 1 teaches the rib is formed to extend gradually radially away from a periphery of an insertion portion which is disposed at a radial middle portion of the outlet port and through which the drive shaft is inserted, and a portion of the rib extending away has a linear shape (see annotated Figure 1 of Ma below, a portion of the rib extends radially away from an insertion hole and said portion extends out linearly).


    PNG
    media_image2.png
    630
    702
    media_image2.png
    Greyscale


With regards Claim 5 – 8:

The Kawashima modification of Claim 1 does not explicitly teach that on an outer peripheral side or an inner peripheral side of the rib, an auxiliary rib having a length, in a direction of the rotation, which is shorter than that of the rib is formed to be radially spaced apart by a predetermined distance from the rib. Kawashima (Figures 1, 2) teaches multiple ribs, including what one of ordinary skill would regard as a primary rib (5e, Figure 2B) as well as an auxiliary rib (5a, Figure 2B) on an inner peripheral side of the primary rib, and having a length, in a direction of the rotation, which is shorter than that of the rib (due to being located more radially inward) and is formed to be radially spaced apart by a predetermined distance from the rib (as seen in Figures 2A, 2B of Kawashima). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, since Kawashima teaches multiple ribs may be used for reinforcement, it would have been obvious to one of ordinary skill in the art to modify the system of Kawashima as modified in the rejection of Claim 1 by adding an auxiliary rib on a peripherally inner side of the rib and have said auxiliary rib run alongside the outlets in order to yield the predictable benefit of better reinforcing the structure against thermal expansion strains. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Lu et al. (US 2020/0300241) – see Figure 10, oil pump cover 1 including an annular “rib” 14 that is located on an outer surface of the cover and corresponds to an inner portion in which oil circulates. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, May 6, 2022